DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 was considered by the examiner.

Acknowledgements
This application is in response to the application filed on 25 November 2020.
Claims 1-6 are pending and have been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brian Galvin (USPTO Registration No. 50966) on 25 August, 2022.
The claims are amended as follows:
Claims 4-6 have been cancelled.

Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 discloses a system for monetization and exchange of a large data set, comprising: a server comprising at least a processor, a memory, a non-volatile storage device, and a first plurality of programmable instructions comprising an operating system; the server configured to: provide an interface permitting a client to select data for purchase and pay a fee; the server configured to: receive a data purchase request from the client, the data request comprising one or more data parts, each data part having a price associated with it; transmit the data request to a data provider; present the client with data provided from the data provider; and allow the client to accept the data provided; the server further configured to: publish the data request for acceptance by one or more data providers; receive an acceptance of at least one data part of the data request from a data provider; receive data provided by the data provider responsive to the at least one data part of the data request; associate the data provided with the data parts of the data request; pay the price for each data part gathered to the data provider upon acceptance by the client of the data provided; the server further configured to: where a data request requires on-site, visual data acquisition: establish a video connection between a data provider mobile device and a client computing device; display a video stream from the mobile device on the client computing device; and receive movement instructions from the client computing device regarding the framing of the video on the mobile device; display a movement indicator on the screen of the mobile device; and send the video stream from the mobile device to the data provider as data provided.
Below are the closest prior arts of record:
Stuntebeck (US 9292669-B1)
McCauley et al (US 20140222680 A1)
Piqueras Jover et al. (US 9667600 B2)
Wang et al. (US 11258601 B1)
Stuntebeck generally discloses a system that relates to storing and retrieving encrypted versions of files using data storage systems that are accessible to client devices over a network. The system stores various sets of data in a data store that can be accessed by clients via client devices. The system comprises a file management application executing on a client device and a remote data stored provided by an entity that is not controlled by the user of the client device.
McCauley generally discloses an apparatus, system, and methods of facilitating a retail transaction through the use of geo-location data and performing video surveillance during transaction
Piqueras generally discloses a decentralized and distributed secure home subscriber server allowing for the transfer of information and data between a mobile device and distributed database through the use of a base station intermediary.
Wang generally discloses a system for distributing digital media rights to data demanders from data providers including video streams and video media such as movies.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Stuntebeck because Stuntebeck is not concerned in regards to specifically receiving requests for and receiving from providers data in the form of video streams.
The cited references, alone or in combination, do not teach the specific combination of a centralized database configured to receive data requests from clients and to acquire data from data providers in the form of video streams. Therefore, the claims of the instant application are not obvious over Stuntebeck, McCauley, Piqueras Jover, and Wang for the reasons given above.
Foreign prior art and NPL search was performed and relevant prior art was found.
Regarding patent eligibility, while the claims do recite the judicial exception of performing a financial transaction via receipt of a data purchase request and subsequent provision of data, the judicial exception is integrated into practical application. Specifically, the use of a middleman server to receive requests and source per diem video data in the form of video streams, controllable by a client, provides a substantial economic improvement to the technical field of video streaming. Thus, the claims are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                    
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685